Filed 7/16/13 In re S.H. CA5




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re S.H., a Person Coming Under the
Juvenile Court Law.


FRESNO COUNTY DEPARTMENT OF                                                           F066845
SOCIAL SERVICES,
                                                                     (Super. Ct. No. 12CEJ300087-1)
         Plaintiff and Respondent,
                   v.
                                                                                  OPINION
J.H.,
         Defendant and Appellant.

                                                   THE COURT*
         APPEAL from orders of the Superior Court of Fresno County. Mary Dolas,
Judge.
         Roland Simoncini, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                                        -ooOoo-



*        Before Levy, Acting P.J., Gomes, J., and Kane, J.
       J.H. (mother) appealed from a February 2013 juvenile court order terminating
parental rights (Welf. & Inst. Code, § 366.26) to her 16-month-old daughter, S.1 This
court previously upheld the juvenile court’s decision to remove S. from parental custody,
deny mother reunification services, and set the termination hearing. (J.H. v. Superior
Court (Jan. 15, 2013, F065695 [nonpub. opn.].)
       After reviewing the entire record, mother’s court-appointed appellate counsel
informed this court he could find no arguable issues to raise on mother’s behalf. Counsel
requested and this court granted leave for mother to personally file a letter setting forth a
good cause showing that an arguable issue of reversible error did exist. (In re Phoenix H.
(2009) 47 Cal.4th 835, 844.)
       Mother has now submitted a letter asking that S. either be placed with her or with
mother’s family. Mother’s letter neither addresses the termination proceedings nor sets
forth a good cause showing that any arguable issue of reversible error at the termination
hearing does exist. (In re Phoenix H., supra, 47 Cal.4th at p. 844.)
       An appealed-from judgment or order is presumed correct. (Denham v. Superior
Court (1970) 2 Cal.3d 557, 564.) It is up to an appellant to raise claims of reversible
error or other defect and present argument and authority on each point made. If an
appellant does not do so, the appeal should be dismissed. (In re Sade C. (1996) 13
Cal.4th 952, 994.) Here, mother does not raise any claim of error or other defect against
the termination order from which she appealed.
       At the termination hearing, the juvenile court’s proper focus was on S. and her
need for permanency and stability. (In re Marilyn H. (1993) 5 Cal.4th 295, 309.) The
law required the court to determine whether it was likely she would be adopted and if so,
order termination of parental rights. (§ 366.26; In re Celine R. (2003) 31 Cal.4th 45, 53.)

1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

                                              2
Returning S. to mother’s custody or placing her for the first time with mother’s family
was not an option at the termination hearing.
                                     DISPOSITION
      This appeal is dismissed.




                                            3